Title: Board of Trade to Oliver Pollock, 6 November 1779
From: Board of Trade
To: Pollock, Oliver


Board of Trade, 6 Nov. 1779. The governor has this day directed them to acknowledge the receipt of Pollock’s letter to his predecessor, and they are empowered to authorize him, in case the request to the governor of New Orleans for a loan fails, to draw on Penet, D’Acosta Frères for all of the money he advanced on behalf of the states, except the 2,602 pesos and 4 reales drawn by Captain James O’Hara, about which they are completely ignorant and request an explanation in his reply so that the money can be replaced if it has been properly authorized. They enclose four letters of advice of the same tenor and date to Penet, D’Acosta Frères for his assistance in drawing and will not miss any opportunity to inform them. By this conveyance the governor will send a letter to the governor of New Orleans about a loan, by which means they hope Pollock will be reimbursed more quickly and spared the need to use the credit with Penet, D’Acosta Frères.
